DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 4-6, 13-14, and 15 objected to because of the following informalities:  
Regarding claim 1, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon on page 104 in line 25.
Regarding claim 4, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 2.
Regarding claim 5, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 2.
Regarding claim 6, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 3.
Regarding claim 13, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 2.
Regarding claim 14, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 2.
Regarding claim 15, for ease of reading, two colons should not be present in the same sentence and thus it is recommended to remove the second colon in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-2, 7-12, and 16, Tsai teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode comprising a compound (¶ [0027]) having the general Formula I 
    PNG
    media_image1.png
    155
    150
    media_image1.png
    Greyscale
(¶ [0016]). Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai teaches specific examples of general Formula I including Compound 1 
    PNG
    media_image2.png
    168
    294
    media_image2.png
    Greyscale
(¶ [0061]).
Tsai does not specifically teach a compound above wherein three benzene rings are fused on a 5-membered nitrogen-containing ring 
    PNG
    media_image3.png
    168
    294
    media_image3.png
    Greyscale
. However, Tsai does teach R3 may represent di-substitutions and is selected from the group consisting of hydrogen, alkyl and alkenyl, among others, and that two or more adjacent R3 groups are optionally joined to form a fused ring (¶ [0027]).
Kim teaches an organic light-emitting device comprising an organic compounds that includes benzocarbazole 
    PNG
    media_image4.png
    147
    172
    media_image4.png
    Greyscale
(¶ [0008]). Kim teaches the benzocarbazole (4H-benzo[def]carbazole) is similar to carbazole in terms of structure, but compared to carbazole, the benzocarbazole is enriched with electrons and has a relatively higher molecular weight (¶ [0140]). Kim further teaches that compared to carbazole, the benzocarbazole has strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 1 of Tsai such that two R3 of Formula I of Tsai are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.
The modified compound of Tsai in view of Kim has the structure of 
    PNG
    media_image5.png
    234
    423
    media_image5.png
    Greyscale
.
Per claim 1, Tsai in view of Kim teach instant Formula 1, wherein:
M11 is platinum (Pt);
A11 and A12 are C5 heterocyclic groups and A13 to A16 are C6 carbocyclic groups;
Y11 and Y12 are N, and Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is *N(R17)-*’ , and L13 is *-O-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11 to R16 are each hydrogen; 
R17 is an unsubstituted C6 aryl group and R18 is not required to be present; 
R13 and R17 are linked to form an unsubstituted C12
b11 to b12 are each 4, b13 is 6, b14 is 1, b15 is 2, and b16 is 3.
Regarding claim 3, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 3, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are a pyridine group, and A13 to A16 are benzene groups.
Regarding claim 4, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 4, Tsai in view of Kim teach instant Formula 1, wherein A11 and A12 are represented by instant Formula 2-4 and A13 is represented by instant Formula 2-9 wherein:
X24 is N-*;
X25 is C-*;
X26 of Formula 2-4 is C(R24) and X26 of Formula 2-9 is C-*;
R21, R22 and R24 are a hydrogen atoms; 
b21 is 3 and b23 is 4; and
X21 to X23, X27 to X29, R23, and b22 and b24 are not required to be present.
Regarding claim 5, Tsai in view of Kim teach the modified compound of claim 1, as described above. Per claim 5, Tsai in view of Kim teach instant Formula 1, wherein A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21  is a hydrogen atom; and

b21 is 1.

Tsai in view of Kim teach instant Formula 1, wherein A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
Tsai in view of Kim teach instant Formula 1, wherein A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Regarding claim 6, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein the moiety is a moiety represented by Formula 1-1 wherein Y14 is C.
Regarding claim 13, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach instant Formula 1, wherein R11 to R16 are each hydrogen; R17 is a phenyl group; and R18 is not required to be present.
Regarding claim 14, Tsai in view of Kim teach the modified compound of claim 1 
    PNG
    media_image5.png
    234
    423
    media_image5.png
    Greyscale
, as described above. Tsai in view of Kim teach instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
Y41 to Y47 are not required to be present;
R31 to R33
R41 to R43 are not required to be present;
b31 is 1, b32 is 2, and b41 and b42 are not required to be present; and
b33 is 3 and b43 is not required to be present.

Regarding claim 15, Tsai in view of Kim teach the modified compound of claim 1, as described above. Tsai in view of Kim teach the modified compound is represented by instant Compound 1
    PNG
    media_image6.png
    88
    180
    media_image6.png
    Greyscale
.
Regarding claim 17, Tsai in view of Kim teach the modified compound of claims 1 and 16, as described above. Tsai further teaches the organic layer may comprise multiple layers of different organic material with respect to Fig. 1 (¶ [0043]). Tsai teaches in Fig. 1 a device (100) that may include an anode (115), a hole injection layer (120), a hole transport layer (125), an electron blocking layer (130), an emissive layer (135), a hole blocking layer (140), an electron transport layer (145), an electron injection layer (150), and a cathode (160) (¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic layer comprising the layers of a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, and an electron injection layer, in that order and sandwiched between an anode and a cathode to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the organic layers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai further teaches an example of an organic light emitting device wherein the compound is used in the emissive layer (¶ [0072]).
Regarding claim 19, Tsai in view of Kim teach the modified compound of claim 18, as described above. Tsai teaches the organic layer further comprises a host (¶ [0030]) and teaches an example of a host including 
    PNG
    media_image7.png
    220
    435
    media_image7.png
    Greyscale
(¶ [0032]), wherein the highlighted groups are carbazole. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host of the compound above, because it would have been choosing from a list of hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the organic layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host as described above comprising carbazole groups to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting device to predictably maintain their 
Regarding claim 20, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the compound used in the hole blocking layer contains the same molecule or same functional groups used as the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image8.png
    61
    112
    media_image8.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image9.png
    154
    329
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    127
    240
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    152
    318
    media_image11.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the hole blocking layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the silyl-containing compounds above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a silyl-containing compound as described above for the hole blocking layer to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the silyl-containing compound and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0077411 A1 recites a compound that comprises a benzo[def]carbazole moiety similar to that of instant Formula 1-1 of claim 6 used in a hole transport region of an organic light-emitting device.
US 2019/0367546 A1 recites a platinum compound on page 5 that comprises a benzocarbazole.
US 2018/0362567 A1 recites an organometallic compound that may comprise a benzocarbazole group having the Formula A1-2(73).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786